MEMORANDUM **
Jan Anthony Borra appeals the 57-month sentence imposed following his guilty plea to transportation of a minor with intent to engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.
Borra contends that the government violated the plea agreement by arguing that his offense level should be calculated under U.S.S.G. § 2A3.2 pursuant to a cross-reference from U.S.S.G. § 2Gl.l(c)(3). Because the plea agreement states that Borra’s conduct is to be governed by U.S.S.G. § 2G1.1, which includes § 2G1.1(c)(3), we conclude that the government did not violate the plea agreement. See United States v. Clark, 218 F.3d 1092, 1095 (9th Cir.2000) (“If the terms of the plea agreement on their face have a clear and unambiguous meaning, then this court will not look to extrinsic evidence to determine their meaning.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.